In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1424V
                                        UNPUBLISHED


    KELLI HILL,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: August 17, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Henry Domenick Acciani, O’Connor, Acciani & Levy, Cincinnati, OH, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On October 20, 2020, Kelli Hill filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Table injury –Shoulder Injury Related to
Vaccine Administration (“SIRVA”) – as a result of her influneza (“flu”) vaccination on
September 29, 2018. Petition at 1; Status Report filed July 26, 2021. Petitioner further
alleges the vaccine was administered within the United States, that she suffered the
residual effects of her injury for more than six months, and that there has been no prior
award or settlement of a civil action on her behalf as a result of her injury. See Petition at
¶¶ 2, 15, 18-19. The case was assigned to the Special Processing Unit of the Office of
Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 15, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that

        [m]edical personnel at the Division of Injury Compensation Programs
        (“DICP”), Department of Health and Human Services, have reviewed the
        petition and medical records filed in this case. Based on that review, it is
        respondent’s position that petitioner has satisfied the criteria set forth in the
        Vaccine Injury Table and Qualifications and Aids to Interpretation for a
        SIRVA injury from her flu vaccine. Specifically, petitioner had no history of
        pain, inflammation, or dysfunction of her right shoulder; pain more likely
        than not occurred within 48 hours after receipt of an intramuscular
        vaccination; pain was limited to the shoulder in which the vaccine was
        administered; and no other condition or abnormality has been identified to
        explain petitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a), (c)(10). No other
        causes for petitioner’s SIRVA were identified. See 42 U.S.C. § 300aa-
        13(a)(1)(B). In addition, given the medical records outlined above, the
        statutory six-month sequela requirement has been satisfied. See id. §
        300aa-11(c)(D)(I). Therefore, based on the current record, petitioner has
        satisfied all legal prerequisites for compensation under the Act.

Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.

                                                           s/Brian H. Corcoran
                                                           Brian H. Corcoran
                                                           Chief Special Master




                                               2